El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de la sentencia apelada.
Considerando: que.es atribución inherente á toda Admi-nistración económica la facultad de corregir los errores y perseguir los fraudes que puedan cometerse por los contribu-yentes en detrimento de las rentas públicas, y que esta facultad que le estaba reconocida expresamente al Jefe Superior de la Administración Económica de Puerto Rico, por el Artículo 98 del Reglamento aprobado para la imposi-ción, administración y cobranza de la contribución industrial y de comercio, de 9 de Junio de 1893, autorizaba al Hon. Tesorero de Puerto Rico, como Jefe Superior de Hacienda de esta Isla para ordenar la instrucción del expediente *32administrativo que estimó del caso, si creyó que en la clasificación de la Empresa de alumbrado “Luz Eléctrica” hubiera podido cometerse algún error ú ocultación en menoscabo de las Rentas del Tesoro Público.
Considerando: que si bien según la clasificación establecida en el número 58 de la Tarifa 2% que acompaña al citado Regla-mento, bajo la letra A., las empresas de alumbrado eléctrico, á domicilio, debían contribuir bajo la base de población, con sesenta dollars anuales en esta Ciudad de San Juan y en las de Ponce y Mayagüez, ésto, no obstante, según la nota que existe al final del mismo número 58 “las Sociedades Anóni-mas de estas Empresas debían contribuir como tales”, es decir, como tales Sociedades Anónimas, atendido el sentido gramatical de dicha nota y su interpretación más racional, pues no existía razón alguna para que esta clase de Socieda-des estuviera exenta de contribuir, como las demás Socieda-des, por acciones, comprendidas en el número 3 de la misma Tarifa 2?, Letra B., bajo la base de sus utilidades líquidas; y que habiendo venido pagando la Sociedad Anónima de-nominada “Luz Eléctrica”, desde su constitución hasta los años de 3898 y 1899, ambos inclusives, simplemente como Empresa de alumbrado eléctrico á domicilio y no como tal Sociedad Anónima, á razón del seis por ciento sobré sus utilidades líquidas, de conformidad con lo dispuesto por la Ley de Presupuestos para esta Isla, de 1894 á 95, es indudable que en la clasificación de esa Sociedad se había cometido un error en perjuicio de los intereses del Tesoro, que no por haber sido consentido por la Administración económica anterior dejaba de ser susceptible de.rectificación y enmienda, toda vez que los errores cometidos en la forma-ción de las matrículas de industriales y comerciantes eran rectificables en cualquier tiempo, á menos que instruido un expediente de defraudación, hubiera dictado la Administra-ción una resolución absolutoria que causara estado, en cuyo caso no podría volver la Administración sobre su acuerdo, lo que no ha tenido lugar en el presente caso.
*34Considerando: que habiendo dejado de cumplir los gerentes de' la “Luz Eléctrica” el precepto del artículo 91 del Regla-mento que les imponía el deber de remitir á la Administra-ción Central de Contribuciones y Rentas, copias certificadas de sus balances ó memorias anuales, dentro de los quince días siguientes á la aprobación de los mismos, y no siendo esta omisión disculpable bajo ningún concepto, toda vez que no debían desconocer las terminantes prescripciones del Reglamento, que regulaba la imposición, administración y cobranza de la contribución industrial y de comercio, han incurrido en la falta administrativa comprendida en el número 1 del artículo 145 del citado Reglamento y contraído la responsabilidad que establece el artículo 149 del mismo, que han servido de base á la resolución dictada por el Hon. Tesorero de Puerto Rico.
Considerando: que establecido el impuesto que debían pagar los Bancos y Sociedades por acciones comprendidos en el número 3 de la Tarifa 2?, Letra B., bajo la base de las utilidades líquidas obtenidas por dichas Instituciones de Crédito, es indudable que cualquiera que fuera la distribu-ción que con arreglo á sus estatutos debiera hacerse de dichas utilidades, el impuesto debía deducirse del total montante de las mismas, y por consiguiente que, tanto el dividendo que según la escritura de constitución de la “Luz Eléctrica” debía deducirse de las ganancias obtenidas para retribuir á los miembros de la Directiva de dicha Sociedad por su trabajo personal, como el que debía deducirse para formar el fondo de reserva de la Sociedad, debían entrar en el cómputo de las utilidades liquidas para pagar el impuesto establecido sobre ellas, como lo confirma la disposición que contiene en su último apartado el mismo número 3 de la Tarifa 2?, al prescribir “que no se considerarán sujetas al impuesto, como utilidades líquidas, las que se repartan á los accionistas, tomándolas del fondo de reserva que hayan estado sujetas ya á tributación”, de donde se deduce lógica-mente la perfecta posibilidad de que esas utilidades, al ser *36ingresadas en el fondo de reserva y antes de repartirse entre los accionistas, hubieran contribuido al pago del impuesto correspondiente.
Considerando, por tanto, que estando ajustada á las pres-cripciones del Reglamento que regía para la imposición, administración y cobranza de la contribución-industrial y de comercio,- la resolución dictada por el Hon. Tesorero de Puerto Rico, en 23 de Agosto del año de 1900, debe deses-timarse la demanda interpuesta contra ella por el represen-tante de la “Luz Eléctrica”.
Vistas las disposiciones legales citadas y la sentencia dictada por el Tribunal contencioso-administrativo de Es-paña, de 3 de Marzo de 1896. ■ Fallamos: que debemos revocar y revocamos la sentencia apelada, absolviendo á la Administración de la demanda establecida contra ella por Don Ramón Valdés, en su carácter de representante de la Sociedad Anónima denominada “Luz Eléctrica” sin especial condenación de costas.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzba-cher y MacLeary.